Smith, Justice, delivered the opinion of the (old) Court: The error assigned in this cash, questions the corrections of the decision of the Circuit Court, in sustaining the demurrer to the three several pleas of the defendant, of want of consideration and failure of consideration. The pleas are considered to be materially defective, in not stating intelligibly the contract upon which it is alleged the consideration of the note stated in the pleadings was founded. This omission is alike applicable to each of the pleas. The pleas are all, also, obnoxious, for want of precision and accuracy, and are too uncertain and vague, both in form and substance, to entitle them to a favorable consideration. The judgment is affirmed with costs. Judgment affirmed.